    LAW OFFICES OF NOLAN KLEIN, P.A.                                      ATTORNEYS & COUNSELORS

     5550 GLADES ROAD, SUITE 500
     BOCA RATON, FL 33431
     PH: (954) 745-0588

     www.nklegal.com

                                                                          HECTOR V. RAMIREZ, ESQ.


MEMO ENDORSED
                                                                          ramirez@nklegal.com


                                               November 27, 2019

    VIA ECF                                                           USDC SDNY
    Honorable Judge Valerie Caproni                                   DOCUMENT
    United States Courthouse                                          ELECTRONICALLY FILED
    40 Foley Square, Courtroom 443                                    DOC #:
    New York, NY 10007                                                DATE FILED: 12/2/2019

            Re:        Mercer v. The Beachcomber Villas, Inc.
                       SDNY Case No.: 1:19-cv-07254

    Dear Judge Caproni,

             This office represents the Plaintiff, Stacey Mercer, in the above-captioned case. An initial
    pre-trial conference is scheduled for December 6, 2019 at 10:00 a.m.

            The Summons and Complaint were just served on the Defendant with an answer therefore
    due on December 13, 2019. To date no one has filed an appearance in the action for Defendant,
    The Beachcomber Villas. As such, Plaintiff respectfully requests that this Court adjourn the
    conference to an alternate date and time to allow Defendant time to make an appearance. This is
    our first request for an adjournment of this conference, and the request will not prejudice any
    parties or affect any other scheduled dates.

            We thank the Court for your time and consideration in this matter.
SO ORDERED.                                                 Respectfully Submitted,

                                                            Law Offices of Nolan Klein, P.A.
                              12/2/2019
HON. VALERIE CAPRONI                                        By:    /s/ Hector V. Ramirez
UNITED STATES DISTRICT JUDGE                                      HECTOR V. RAMIREZ, ESQ.
                       Application GRANTED. The IPTC is ADJOURNED to January 24, 2020, at 10:00 a.m.
                       The parties joint pre-conference letter is due no later than January 16, 2020. No later than
    HVR/amd
                       January 9, 2020, the parties must must meet and confer for at least one hour in a good-faith
                       attempt to settle this case.

                       IT IS FURTHER ORDERED that no later than December 16, 2019, Plaintiff's counsel must
                       show cause why this Court should not sanction counsel for failing to comply with the Court's
                       August 6, 2019, order, Dkt. 3, scheduling the IPTC, which warned counsel that failing to
                       comply may result in sanctions and stated that the parties must meet and confer no later than
                       November 18, 2019; yet Plaintiff did not serve Defendant until November 22, 2019. In
                       addition, Plaintiff failed to serve Defendant within ninety days of filing the Complaint, as
                       required by Fed. R. Civ. P. 4(m).
